Citation Nr: 1014779	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-15 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The appellant had active service from September 2002 to 
September 2006.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

The Veteran does not have tinnitus that was caused or 
aggravated by his service.   


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection 
for tinnitus.  He asserts that he has the claimed condition 
due to exposure to loud noise during service, to include 
exposure to noise as a truck driver, and participation in 
combat.  See representative's statements, received in 
December 2009, March 2010.  

In September 2006, the Veteran filed his claim.  In March 
2007, the RO denied the claim.  The Veteran has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b) 
(West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 
6258 (2000).  In this regard, the Veteran's representative 
has asserted that the Veteran's awards include the Combat 
Action Ribbon.  The Veteran's personnel file and discharge 
are not of record, and the claims file does not currently 
contain evidence to show that the Veteran participated in 
combat.  However, and in any event, the United States Court 
of Appeals for Veterans Claims (Court) has held that 38 
U.S.C.A. § 1154 does not alter the fundamental requirements 
of a diagnosis, and a medical nexus to service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996).  

The Veteran's service treatment reports include a "post-
deployment health assessment" report, dated in September 
2004, which shows that the Veteran indicated that he did not 
have "Ringing of the ears."  A "separation physical 
examination" report, dated in August 2006, does not show any 
relevant complaints, findings, or diagnoses.  An associated 
"report of medical history" shows that the Veteran denied 
having a history of hearing loss, or "ear, nose or throat 
trouble."   

The only relevant post-service medical evidence is a VA 
audiology examination report, dated in February 2007.  This 
report shows that the Veteran reported inservice exposure to 
noise as a truck driver, with two tours in Iraq.  He reported 
a post-service employment history of work in a "noisy 
plastics factory," and said that he used ear protection.  
There was no relevant diagnosis.    

The Board has determined that the claim must be denied.  The 
Veteran's service treatment reports do not show treatment for 
tinnitus, and he denied a history of ringing ears in 
September 2004.  The separation examination report, and the 
accompanying report of medical history, do not note tinnitus.  
In addition, in the 31/2 years since separation from service, 
there is no competent post-service evidence to show a 
diagnosis of tinnitus.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998) (holding that under 38 U.S.C.A. § 1110, a 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).  Finally, although the claims file does not 
currently contain evidence to show that the Veteran 
participated in combat, even assuming arguendo that this was 
established, 38 U.S.C.A. § 1154 does not alter the 
fundamental requirements of a diagnosis, and a medical nexus 
to service.  Brock; Libertine.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).   

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that tinnitus 
was caused or aggravated by service that ended in 2006.  In 
his notice of disagreement, received in October 2007, it was 
stated that the Veteran has had tinnitus since his second 
tour of duty in Iraq.  This lay evidence is competent 
evidence to show that the Veteran experienced symptoms of 
ringing in the ears.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).    

However, competency of evidence must be distinguished from 
the weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence; if the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the lay testimony is insufficiently 
probative to warrant a grant of the claim.  The issue on 
appeal is based on the contention that tinnitus was caused or 
aggravated by service that ended in 2006.  To the extent that 
the Veteran asserts that he has had ringing in the ears that 
began during his service, his separation examination report, 
and the accompanying report of medical history, do not show 
any relevant complaints, and he was not afforded a diagnosis 
of tinnitus upon VA physical examination in 2007.  He has 
also reported post-service employment involving exposure to 
loud noise, in a "noisy plastics factory," with use of 
hearing protection.  The Board finds that the medical 
evidence warrants greater probative value on the issue of 
whether his symptoms are of such sufficient frequency and 
intensity to warrant a diagnosis of tinnitus.  See Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, when 
the Veteran's service treatment records (which do not show 
complaints of ringing in the ears/tinnitus or a diagnosis of 
tinnitus), and his post-service medical records are 
considered (which do not contain competent evidence of a 
diagnosis of tinnitus, or of a nexus between tinnitus and the 
Veteran's service), the Board finds that the service 
treatment reports, and the medical evidence, outweigh the lay 
statements to the effect that the Veteran has the claimed 
condition that is related to his service.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligations in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in September 2006.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
medical records.  The Veteran has been afforded an 
examination, and as he was not afforded a diagnosis, an 
etiological opinion is not required.  Gilpin; 38 C.F.R. 
§ 3.156(d) (2009).  To the extent that the Veteran's 
representative has argued that another examination is 
required because the Veteran's C-file was not available, and 
because the examiner "did not mention any [sic] in his 
report about this veteran being a combat veteran," a C-file 
review may not be necessary where an examiner otherwise 
considers an accurate and complete history.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  In this case, there are 
no relevant service treatment reports, or post-service 
medical records, for the examiner to review, i.e., there is 
no medical evidence which contains complaints, findings, or a 
diagnosis involving ringing of the ears, or tinnitus.  The VA 
examination report shows that the examiner recorded the 
Veteran's verbal history of his symptoms.  An audiological 
examination was performed, and detailed findings are included 
in the report.  The Veteran was not afforded a diagnosis of 
tinnitus.  Given the foregoing, there is no basis to find 
that this report is inadequate, or that a remand for another 
opinion is required.  See 38 C.F.R. § 3.159(d) (2009); 
Gilpin; VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 (1996).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 







ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


